PNG
    media_image1.png
    462
    398
    media_image1.png
    Greyscale

Chuang claim 12
FIG.4-connecting line between centers of 11/12 above connecting line between two smaller shaded circles
FIG.5- connecting line between centers of 11/12 intersecting connecting line between two smaller shaded circles


    PNG
    media_image2.png
    388
    209
    media_image2.png
    Greyscale
Surfaces spaced


    PNG
    media_image3.png
    273
    172
    media_image3.png
    Greyscale
surfaces contacting
Shimano claim 11

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841